Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive in that it is vague and has little informative value.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 4 is dependent on claim 1 drawn to the structure of the surface measuring device. Claim 4 does not further limit the structure of the surface measuring device but rather further limits the condensing layer which is a product of the surface measuring device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air flow generator and moving member in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ser et al. (US 2018/0320913)

1. A surface measuring device used to measure a surface of an object, comprising: 
a platform (800, 1200) having a moving member (140) used to transfer the object; 
a first location on the platform, wherein the object is located on the first location at a first time (any location; e.g. a location between cooling unit 110 and humid air supply unit 120); 
an airflow generator (120) configured to inject a vapor flow onto the object and generating a condensing layer on the surface of the object when the object moves to a position between the airflow generator and the platform by the moving member at a second time; 

a light sensor (132) located on the object and configured to receive the light scattered by the condensing layer, 
wherein there is no cooling device at the first location during the first time to the second time (see para. [0065]).

2. The surface measuring device of claim 1, wherein the airflow generator further comprises: a temperature regulator (121) configured to control a temperature of the vapor flow; a humidity regulator (122) configured to control a humidity of the vapor flow; and a wind speed regulator configured to control a wind speed of the vapor flow.

3. The surface measuring device of claim 1, wherein an included angle between a direction of the vapor flow generated by the airflow generator and a direction of the light generated by the light emitting device is an acute angle (see angle of illumination unit 131 in relation to vertical direction and see vertical direction of air flow in Fig 3).

4. The surface measuring device of claim 1, wherein the condensing layer further comprises: a plurality of water particles, wherein each of the water particles has a radius ranging from 0.1 pm to 100 pm (inherent; see para. [0188]).


placing the object in a first location on the platform at a first time (Fig. 1 position of object 200 on the left when cooling unit 110 is not provided, see para [0065]or in the alternative the position between cooling unit 110 and humid air supply unit 120);
transferring the object to a position between an airflow generator (120) and the platform through the moving member at a second time and injecting a vapor flow onto the surface to form a condensing layer on the surface by using the airflow generator;
transferring the object to a position between a light emitting device (130, 131) and the platform through the moving member at a third time and using the light emitting device to project a light toward the condensing layer; and
using a light sensor (132) to receive the light scattered by the condensing layer, wherein there is no cooling device at the first location during the first time to the second time (see para. [0065]; there would be no cooling unit between the first and second position where the first position is the position between cooling unit 110 and humid air supply unit 120).

6. The surface measuring method of claim 5, further comprising: controlling a temperature and a humidity of the vapor flow to causing a dew point of the vapor flow to be higher than a temperature of the object; and controlling a wind speed of the vapor flow (see Fig. 3 and discussion thereof).

7. The surface measuring method of claim 5, wherein the light scattered by the condensing layer is a light of Mie scattering (this is an inherent result since identical steps are taken as claimed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886